G-ill, J.
This is an action at law on a bond of indemnity executed by the defendants as sureties for Frank P. Blair and Leigh H. Irvine, whereby the obligors agreed to save Louis O. Irvine harmless from the claim of a tax title to certain real estate then being purchased by said Louis Irvine.
Said Louis O. Irvine conveyed the real estate and assigned the bond to the plaintiff, who is the mother of both said Louis and Leigh Irvine. The plaintiff claims to have been damaged by reason of the tax title against her property and sued the defendant sureties on their bond. The substance of the defense was, that defendants were induced to sign the bond through and by means of the fraud of Blair and Irvine, of which both said Louis and Annie Irvine had knowledge.
Jury trial was waived, and the parties by consent submitted all the issues -of law and fact to the determination of the court, and from a judgment in favor of defendants, plaintiff appealed.
From the manner in which this appeal is presented we have nothing to review. No instructions or declarations of law were asked, given or refused. Hence we will assume that the court decided the case on a proper theory of the law. Neither were any exceptions saved as to the admissibility or rejection of evidence. The sole error assigned is, that the court on the evidence wrongfully entered a judgment for defendants.
This being a law case, we should, in matters of conflict in the evidence, defer to the findings of the trial judge. Christ v. Mo. Pac. R’y Co., 36 Mo. App. 663; Griffith v. K. C. Material & Const. Co., 46 Mo. App. *257539. And if it is desired-to show that there was no testimony to sustain the court’s finding and judgment, then the abstract should contain all the evidence adduced at the trial. Gunby v. Rogers, 42 Mo. App. 465. In this the appellant here has failed. It is conceded that much of the evidence that was submitted to the trial court is omitted from the abstract.
Judgment affirmed.
All concur.